Smith, J.:
While we do not agree with the learned judge at Special Term in the ground upon which he placed his decision, we, nevertheless, are of opinion that the demurrer was properly sustained by reason of *356the fact that the allegations of the complaint do not establish a -cause of action. . The plaintiff is not alleged to have been in possession of the premises. He, therefore, can bring no action to remove a cloud from title. (See Moores v. Townshend, 102 N. Y. 387; Code Civ. Proc. § 1638.) His action cannot be deemed one in ejectment and to remove a cloud from title as incidental thereto, because there is no allegation that the defendant' is in possession. The complaint lacks any allegation whatever as to who is in possession of the property. Won constat, the property may be in possession of a third ¡party who is willing to surrender, but who, whether or not ready to .•surrender, is not made a party to the action. This action cannot be maintained as an action of partition without showing possession in .one of the tenants in common. For the failure then to show where :is the possession of this property, we can find no cause of action stated in the complaint.
While these conclusions dispose of this appeal, as the plaintiff must amend his complaint, he is fairly entitled to our views upon the objections, to his complaint found good by the Special Term. If such objections be valid, the plaintiff is required first to bring an action to set aside the deed as a forged deed. Upon failure to establish the forgery, he must bring another action to set aside the deed as not delivered. Upon failure to establish that fact, he must bring a third action to set aside the deed as obtained through undue influence. If such practice be required of the plaintiff, the simplicity of modern procedure is subject to just criticism. The plaintiff-has one objective point only. • 'His claim is that the deed which has been fraudulently recorded 'by the defendant was not the intestate’s deed, and if not his cause of action is established. The defendant is not misled. He has full knowledge of every fact upon which his claim rests. His defense rests upon the proposition that the intestate executed and delivered the deed of her own free will. It seems eminently proper that these three questions should be tried in a single action to test the defendant’s right to the deed he claims.
And this right can, we think, be sustained upon authority. In Everitt v. Conklin (90 N. Y. 645) one Copley, the- plaintiff’s assignor, agreed with defendant to'purchase the defendant’s farm, he agreeing to pay therefor, three months after the date of the agreement, $10,000, upon which the defendant was to convey free *357of incumbrance. Within one month after the agreement was made, Copley executed to the defendant a note of $500 for his accommodation, but with the agreement that the amount thereof might, if Copley desired, be deducted from the $10,000 payment. Thereafter, upon failure of the defendant to offer good title, Copley rescinded the contract. The defendant had transferred the note and Copley was compelled to and did pay the same. The court submitted to the jury two questions: First, whether the note was an accommodation note, or made and delivered as a payment on the contract. Second, if given as a payment, was there a failure to perform on defendant’s part which justified Copley in rescinding. The court charged in substance that in either event if the note was simply an accommodation note, or if it was a payment and the contract was rescinded by reason of defendant’s fraud, the plaintiff was entitled to recover. Upon defendant’s appeal, Judge Finch, writing for the Court of Appeals, said: “We agree with the learned counsel for the appellant in the fundamental propositions of his argument, that there was but a single cause of action stated in the complaint, and that it could not be displaced on the trial by one different and inconsistent with it, and not' within the scope of the pleading. But we disagree with him as to what the essential cause of action stated in the complaint really was. He describes it as an action to recover moneys paid on an accommodation note. We deem it an action for money had and received by the defendant to the use of the plaintiff’s assignor, and which, ex æquo et bono, the defendant ought not to retain. The details of fact and the special circumstances which go to establish - and prove this cause of action may be very various and differ widely, while yet such cause of action may remain the same. It was upon such a theory that the complaint was framed. Practically, the plaintiff said, the defendant has got my money without any consideration, and without any legal or equitable right to retain it, and refuses to pay it back on demand; and this is true because I made and paid a note for his accommodation, and even if it should be found, as he is likely to claim, that the note was applied on a land contract, still I insist that my cause of action remains, and the money was mine and not his, because I rescinded that contract as I lawfully might, and so am still entitled to recover for money had and *358received. We can see no impropriety in such a mode of pleading. It states all the facts, and states them consistently with one cause of action and. one right of recovery, whether the facts out of which it arose are found to be in .accord with either the plaintiff’s or the defendant’s version of them. There is, therefore, no ground for the complaint that the trial- court submitted to the jury the double question whether the note was accommodation paper, and if not and found to have been applied on the contract, whether the latter had been lawfully rescinded for the failure of the defendant to perform, so that the cause of action to recover back the money paid remained. And it follows also that the trial court was right in refusing to require plaintiff to elect whether he would proceed upon the theory of.an accommodation- note or that of a payment on the contract.”
I am unable to distinguish the case at bar from the case cited. A single cause of action is attempted to be stated — one to remove a cloud from title. The pretended deed which the defendant claims is alleged to be worthless as forged. If the jury should find that it was not forged, the plaintiff still claims the right of recovery on the ground that it was never delivered. If the jury should find that it was not forged, and that it Was delivered, he still claims that the deed is invalid as not.the free act of the intestate. This is not a case of inconsistent causes of action. One cause of action only is stated. If upon the trial the plaintiff should be driven from one position to the other, there would not, in my judgment, be such inconsistency as to require him even to elect upon which ground he would stand.
Judgment should be affirmed, with costs.
Parker, P. J., Kellogg, Edwards and Chase, JJ., concurred.
Judgment affirmed, with costs.